Opinion filed January 5, 2007















 








 




Opinion filed January 5, 2007
 
 
 
 
 
 
                                                                        In The
                                                                              
    Eleventh Court of Appeals
                                                                 ____________
 
                                                          No. 11-06-00299-CR 
                                                    __________
 
                           LARONNIE
EUGENE WHITNEY, Appellant
 
                                                             V.
 
                                        STATE
OF TEXAS, Appellee
 

 
                                        On
Appeal from the 142nd District Court
                                                         Midland
  County, Texas
                                                 Trial Court Cause No. CR29918
 

 
                                                                   O
P I N I O N
Laronnie Eugene
Whitney has filed in this court a motion to dismiss his appeal.  The motion is signed by both appellant and
his attorney.  The motion is granted.
The
appeal is dismissed.
 
January 5, 2007                                                                        PER
CURIAM
Do not publish.  See Tex.
R. App. P. 47.2(b).
Panel
consists of:  Wright, C.J., 
McCall, J., and Strange, J.